Title: To George Washington from John Jones, 12 May 1784
From: Jones, John
To: Washington, George



May it Please your Excellency
Curaçao May 12th 1784

I have taken the Liberty to Send you by the Brig Fairy Capt. Benjamin Croker which Sailed from hence for James River on the first Inst, a very fine fat Turtle with orders to the Capt. to Deliver the Same to ⟨Wm⟩ [&] Miss Armstead at Hampton, to be forwarded to you. It will give me great pride & pleasure to know you have received it Safe and that it is acceptable to yr Taste. I had the honor in a ⟨former⟩ war to be personally near you & have Spent my time here during this war, wherein along with Yr Excellency’s great Reputation, you have aided to raise a great Empire, your praises have been made by per⟨sons⟩ able to Do Justice to such a Character. I cant find powers to express my Sense of So great a one. but in an Humble Strain, let me have the honor to offer you any Services you may please to Command, in this Little remote Spot. Should I be Successfull in contributing to your pleasure or gratification no reward can be equal to the Satisfaction I Shall feel in an exertion of my greatest Care and Zeal in Doing you any good offices. I have the Honor to be with the greatest Defference, Your excellency’s most faithfull & obedt Servant

John Jones

